USDC SDNY

 

 

 

DOCUMENT
ELECTRONICALLY FILED
RICHARD S, SCHURIN DOC#:
STEVEN STERN DATE FILED: U7M/[¥_
EVGENY KRASNOV
BENJAMIN LITTLE IDL, WU LUy L4O-UIUU
PENINA GREEN FAX (516) 283-0277
MEGAN ABNER WWW.STERNSCHURIN.COM
STERN & SCHURIN LLP
PATENTS TRADEMARKS COPYRIGHTS
November 20, 2019
Via ECF

Hon. Andrew L. Carter

United States District Court Judge

Southern District of New York

Thurgood Marshall U.S. Courthouse Mi E M 0 E N D 0 RS E D
40 Foley Square

New York, N.Y. 10007

Re: Marco Berrocal dba Bourne Co. v. Sheet Music Now, Inc.
19-cv-5123 (ALC)
Dear Judge Carter:

This firm represents the Defendant Sheet Music Now, Inc. (“Defendant”) in the above
referenced case. We write pursuant to Your Honor’s Individual Rules to request an adjournment
of the upcoming conference scheduled for December 5, 2019, and to propose a briefing schedule
for the recently filed motion to set aside the Default Judgment. Plaintiff consents to this
request.

By Order dated November 4, 2019 (Dkt. No. 23) the Court granted Defendant’s prior
request for an adjournment of the Order to Show Cause hearing. The adjournment was granted
until December 5, 2019, and by subsequent Order, the parties were required to submit a status
report by November 20, 2019.

As indicated in the status report submitted on this date, Defendant has filed a motion to
set aside the Clerk’s Default (Dkt No. 26) and the parties continue to discuss settlement. In the
pending set-aside motion, Defendant also requests that if the motion is denied, that it be afforded
the opportunity to respond to the Order to Show Cause. Accordingly, if the motion is denied
and this conference is still necessary, as stated in Defendant’s motion, Defendant’s request an
opportunity to brief its opposition to the motion prior to any hearing. Plaintiff intends to address
this issue in its opposition papers. Indeed, Plaintiff intends to oppose Defendant’s motion to set
aside the clerk’s default judgment in all respects.

Given the above, counsel for the parties have discussed this matter and jointly propose
the following to the Court on consent.

First, in the interests of efficiency, the parties request that the Court adjourn the
upcoming Order to Show Cause conference until a date after the motion is decided, if still

 
Hon. Andrew L Carter
November 20, 2019
Page 2

necessary.

Second, the parties propose the following briefing schedule on Defendant’s motion to set
aside the Clerk’s default:

Plaintiff's opposition shall be due December 23, 2019; and
Defendant’s reply shall be due January 10, 2020.

Respectfully submitted,
STERN & SCHURIN LLP

Kuchar S. Schirin

Richard S. Schurin
cc: All counsel of record via ECF

(Ren? Cum p_

 

HON. ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE :

November UW, RIF

 
